Citation Nr: 0809780	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  02-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from October to 
December of 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision.  

A decision by the Board in December 2004 reopened the 
veteran's previously denied claim and denied service 
connection on the merits.  The veteran thereupon appealed the 
Board's decision to the U.S. Court of Appeals for Veterans' 
Claims (Court).  

In July 2006, the Court issued an Order granting a Joint 
Motion of the parties to vacate the Board's decision, based 
on a finding that VA had failed to obtain disability records 
from the Social Security Administration (SSA).  The Court's 
Order remanded the case to the Board so that the SSA records 
could be obtained.  

The Board remanded the case to the RO in January 2007 for 
action in compliance with the Court's Order.  As noted in 
detail hereinbelow, the RO complied with the instructions, 
and the case has been returned to the Board for further 
appellate review.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder, including schizophrenia, in service or for many 
years after his discharge therefrom.  

3.  The veteran is shown to have had a personality disorder 
prior to entering military service.  

4.  The evidence does not clearly and unmistakably establish 
that the veteran had an innocently acquired psychiatric 
disorder, to include schizophrenia, prior to service.  

5.  The veteran currently is not shown to have an innocently 
acquired psychiatric disorder, including schizophrenia, that 
is due to any event or event of his brief period of active 
military service.  



CONCLUSION OF LAW

The veteran does not have an innocently acquired psychiatric 
disability, to include schizophrenia, due to disease or 
injury that was incurred in or aggravated by his active 
service; nor may a psychosis be presumed to have been 
incurred therein; a personality disorder is not a disease or 
injury for VA compensation purposes.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The rating decision on appeal was issued in September 2001.  
In April 2001, prior to the rating decision, the RO sent the 
veteran a letter advising him that to establish service 
connection, the evidence must show an injury in service or a 
disease that began in or was made worse during military 
service, or an event causing an injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The letter cited above also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter advised the veteran that 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been expressly met in this appeal.  

The RO did not expressly fulfill the fourth content-of-notice 
requirement (a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim) in that the RO did not advise the veteran to "give us 
all he's got."  However, the Board finds that the 
requirement has been constructively advised to do so.  

The veteran has been advised of the evidence required to 
support his claim, and he has been continuously advised of 
the evidence of records via the rating decision, via the 
Statement of the Case (SOC), the Supplemental Statements of 
the Case (SSOCs), and via the previous adjudication documents 
of the Board.  The veteran has accordingly been 
constructively invited to submit any evidence in his 
possession that relates to his claim that is not already of 
record.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), revs' on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent SSOC in 
November 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The veteran had not been advised of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability).  However, the Board's action 
herein denies service connection for the claimed disorder, so 
no degree of disability or effective date will result from 
the Board's decision.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the claim for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The Board notes at this point that the Court vacated the 
previous Board decision because a one-line entry in a letter 
from the veteran's wife asserted that the veteran was 
receiving Social Security Administration (SSA) benefits.  The 
RO determined on remand that the veteran in fact is not 
drawing SSA disability benefits.   Therefore, the VA's duty 
to assist in regard to SSA documentation has been satisfied.  

The veteran's attorney argued in the Appellant's Brief to the 
Court that VA should remand the case for medical examination, 
based on an assertion that the medical record was not 
complete.  The Board disagrees, for the reasons discussed 
hereinbelow.  

When considering the case in April 2004, the Board determined 
that the medical evidence of record was conflicting.  As 
noted, the veteran's attending VA psychiatrist submitted an 
opinion that the schizophrenia pre-existed military service 
and was aggravated by that service, while a VA reviewing 
psychiatrist submitted a contrary opinion that the veteran 
did not have a preexisting psychiatric disorder, including 
schizophrenia, and that the current schizophrenia was not due 
to service.  

The Board thereupon sent the file for review and opinion by a 
Veterans Health Administration (VHA) expert to resolve the 
conflicting opinions.  The Board determined that an opinion 
by an expert reviewer was adequate to complete the appellate 
record; the veteran's attorney insists that the file should 
be remanded for a new examination by a board of 
psychiatrists.

VCAA states that VA will afford a claimant an examination if 
VA determines it is necessary to decide the claim, which 
clearly makes the decision discretionary to VA.  38 C.F.R. 
§ 3.159(c)(4)(i) (emphasis added).  

The Board finds that examination is not required at this 
point because the VHA reviewer was just as capable as a VA 
examiner in addressing any unresolved medical questions.  
Neither the veteran's current diagnosis nor the current 
severity of his symptoms is in question.  

The medical question at hand - whether there is a nexus 
between the claimed disability and  military service - rests 
on thorough review the claims file (which includes very 
complete records regarding the veteran's mental status 
before, during, and after military service), which an expert 
reviewer can perform as well as a medical examiner.  

There is accordingly no indication of any benefit to be 
derived by yet another examination, which will simply further 
delay resolution of the claim.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board accordingly finds no reason to remand for further 
examination at this point.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran has advanced two alternative theories of service 
connection: that he had a preexisting disorder that was 
aggravated during military service; or alternatively, that 
his current psychiatric disorder was directly acquired during 
or as a result of military service.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches.  Since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003)  

In this case, as noted in more detail hereinbelow, the record 
does not present clear and unmistakable evidence of an 
innocently acquired psychiatric disorder prior to military 
service.  Accordingly, the presumption of soundness is not 
rebutted, and the Board cannot proceed under a theory that 
the veteran had an acquired psychiatric disorder prior to 
service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must determine whether there has been any measured worsening 
of the disability during service, and then whether this 
constitutes an increase, permanent in nature, in the 
disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

However, as in this case, the veteran is not shown by clear 
and unmistakable evidence to have a preexisting condition, 
the question of aggravation of such a condition during 
service need not be reached.  It accordingly remains for the 
Board to determine whether direct service connection is 
warranted.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson, 2 Vet. App. at 19.  

Under the provisions of 38 C.F.R. § 3.307, presumptive 
service connection may be granted for psychosis that becomes 
manifest to a compensable degree within the first year after 
discharge from service.  However, as noted, there is no 
evidence of psychosis to a compensable degree within the 
first year after the veteran's discharge in December 1965, so 
presumptive service connection for a chronic disorder under 
38 C.F.R. §§ 3.307 and 3.309 is not warranted.  

The veteran's STR includes an enlistment physical examination 
in October 1965 that notes his psychiatric condition as 
"normal."  An accompanying self-reported Report of Medical 
History denies history of psychiatric disorder (drug or 
narcotic habit, nervous trouble of any sort, depression or 
excessive worry, or previous history of being a patient in a 
mental hospital or sanitarium).  

STR shows that, during basic recruit training, the veteran 
was involved in an unspecified legal offense; in pursuit of 
the investigation the Marine Corps became aware that the 
veteran had a preenlistment history of extensive conflict 
with civilian legal authorities, and in fact had a history of 
incarceration at the Maryland School for Men, which history 
he had fraudulently withheld upon enlistment.  

STR includes medical records from the Crownsville State 
Hospital showing commitment for evaluation following 
conviction for larceny; the veteran was held at that facility 
during the period May-August 1963 before being returned to 
the Maryland State Institution for Men to complete his 
sentence.  The discharge diagnosis from Crownsville State 
Hospital was that of sociopathic personality disorder and 
antisocial reaction.  

STR shows that the veteran was interviewed by a Marine Corps 
psychiatrist and determined to be so far without mental 
defect, disease or derangement as to be able to distinguish 
right from wrong at the time of the unspecified offense and 
to be able to understand the nature of proceedings against 
him and assist in his own defense.  

The veteran was thereupon discharged from the Marine Corps 
under honorable conditions; the separation physical 
examination dated in December 1965 shows psychiatric 
evaluation as "normal."  

The Board notes at this point that the preenlistment medical 
records from Crownsville State Hospital clearly show the 
presence of diagnosed sociopathic personality disorder and 
antisocial reaction prior to military service.  However, 
personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

However, when during service a congenital defect is subject 
to a superimposed injury or disease, service connection may 
be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  

A letter from the Maryland Correctional Institution at 
Hagerstown (dated in October 1980) asserted that, to date, 
the veteran had been incarcerated at that facility on three 
occasions to date: April 1963 to September 1963 for larceny 
and violation of probation (prior to military service); 
February 1964 to June 1965 for two counts of unauthorized use 
of auto (prior to military service); and, March 1966 to March 
1968 for burglary and escape (within one year of discharge 
from military service).  

The records from the Maryland Department of Corrections in 
Hagerstown are of record relating to his confinement from 
March 1966 to March 1968.  The psychiatric notes from that 
period show that the veteran was a heroin addict who had 
smuggled heroin into the prison and attempted to escape in 
order to procure more heroin when his supply ran out.  The 
psychiatric notes refer to poor insight and immaturity, but 
do not diagnose any psychosis.  The final psychiatric note in 
June 1967 recommended against transfer to a correctional camp 
due to poor judgment, immaturity, and risk of flight.  

Based on these psychiatric records, the Board finds that the 
veteran is not shown to have had onset of schizophrenia or 
any other psychosis during the first year after his discharge 
from service (December 1965 through December 1966).  

The file contains a psychological evaluation dated in 
December 1972 while the veteran was serving a sentence in 
Virginia for statutory burglary and grand larceny. The 
veteran described a criminal history beginning at age 16 for 
offenses including larceny, burglary, drunk driving, auto 
theft, breaking and entering, unauthorized use of vehicles, 
forgery and escape from correctional facilities.  

Following a battery of psychological diagnostics, the 
examiner diagnosed personality disorder and schizoid 
personality.  Follow-up clinical notes show that the veteran 
escaped custody in January 1973 and was accordingly 
discharged as escaped.  

The records from Spring Grove Hospital show that the veteran 
was transferred by order from Clifton T. Perkins Hospital in 
June 1975 for continuing psychiatric care and rehabilitation.  
The veteran was noted to have many arrests for offenses 
including auto theft, forgery and drug abuse.  The veteran 
eloped during treatment in July 1975, which terminated 
treatment, and the police were notified.  The final diagnosis 
was that of acute schizophrenic episode and antisocial 
personality.  

The veteran was readmitted to Spring Grove Hospital in March 
1976, again on order of the criminal court.  The final 
diagnosis was that of antisocial personality.  

A May 1978 release summary from Springfield Hospital Center 
states that the veteran had been committed twice under court 
order for evaluation after being found "not guilty by reason 
of insanity" on three counts of breaking and entering.  No 
gross psychotic symptomatology was noted on observation, 
although he was extremely aggressive and combative on 
examination.  The veteran was discharged after two days of 
observation and examination, with diagnosis of antisocial 
personality.  

A March 1980 letter from a psychologist at Eastern Panhandle 
Mental Health Clinic asserts that the veteran had been in 
treatment at that facility since September 1976.  The 
psychologist declined to state an opinion regarding military 
service, except to note that the treatment provided by that 
facility was after the veteran's discharge from service in 
December 1965.  

A VA inpatient treatment record dated in March 1980 shows 
that the veteran presented himself with delusions of being a 
Marine being interrogated by the Viet Cong.  His wife 
reported a long history of psychiatric hospitalizations, 
apparently for schizophrenia.  The veteran was discharged 
from the hospital after two days with final diagnosis of 
acute schizophrenic reaction.  

The veteran testified before an RO's Hearing Officer in May 
1980 that he felt himself to be entitled to service 
connection because, prior to service, he had never required 
medication such as tranquilizers for his nervous condition, 
whereas after discharge from service he has required such 
medication.  

The veteran underwent psychiatric evaluation at the Clifton 
T. Perkins Hospital Center in December 1984 for five days, as 
pretrial evaluation prior to trial for charges of assault.  
The psychiatrist stated that a diagnosis based on a 
reasonable degree of medical probability could not be given 
because the veteran was deliberately foiling any attempt to 
evaluate him in order to malinger a psychiatric disorder.  
The final diagnosis accordingly was that of malingering, per 
the forensic staff.  

An annual psychiatric evaluation by the Thomas B. Finian 
Center, dated in November 1987, states that the veteran was 
admitted in October 1986 after arrest for driving while 
intoxicated, destruction of property and resisting arrest; he 
was referred for psychiatric examination because of 
delusional behavior.  Admission diagnosis was that of 
paranoid schizophrenia.  

The veteran's ex-wife submitted a letter in February 1998 and 
asserted that she had known the veteran since he was nine 
years old and that he came back from the Marine Corps as "a 
different person."  

Similarly, a March 1998 letter from three acquaintances of 
the veteran asserted that they knew the veteran before and 
after military service, and that the veteran was "messed up 
real bad" when he returned from military service.  The 
letter states that nobody wanted to socialize with the 
veteran because everyone thought he was crazy.  

A note by a social worker at the Martinsburg VA Mental Health 
Clinic (MHC) dated in March 1998 asserts that the veteran had 
been treated at that facility since the late 1970's for 
schizophrenia and alcoholism.  

A July 1999 letter from a VA psychiatrist states that the 
veteran was undergoing treatment at that facility for chronic 
paranoid schizophrenia.  The physician stated that the record 
suggested that the veteran had the condition prior to 
entering service, and that it was aggravated by active 
service leading to an acute psychotic episode; although 
psychiatrically stable, the veteran had a history of 
psychotic episodes since then.  

In November 1999, the file was reviewed by different VA 
psychiatrist.  The reviewer examined the claims file, 
including the letter cited hereinabove.  The reviewer stated 
that, based on thorough review of the claims file concerning 
the veteran's premilitary and postmilitary treatment, the 
evidence did not support that the veteran had diagnosis of 
schizophrenia before, during or immediately after military 
service.  The only records that described psychotic symptoms 
that could possibly help support the diagnosis of 
schizophrenia (i.e., admission to the Thomas B. Fine Center 
in 1987 with admission diagnosis of schizophrenia based on 
psychotic delusional symptoms, and hospitalization in 
Springfield in August 1979 for schizophrenic reaction) 
occurred well after the veteran's discharge from military 
service.  

The reviewer accordingly concluded, after review of the 
claims file, that there was no new evidence supporting a 
preexisting condition of schizophrenia or that military 
service exacerbated a schizophrenic illness.  The previous 
letter was noted to have drawn conclusions not based on 
evidence in the file.  

The reviewer recommended that a follow-up be done to enable 
the other VA physician to respond and to give clarification 
for his summary letter.  The Board notes that this 
recommendation was not followed at the time; however, as 
noted hereinbelow, another favorable statement submitted in 
May 2003.  

VA treatment records from the period December 1999 to 
February 2001 show inpatient and outpatient treatment for 
paranoid schizophrenia, with varying degrees of success 
depending on the veteran's compliance with medication.   

A May 2003 letter from the VA staff psychiatrist, was 
countersigned a licensed care social worker (LSCW) clinical 
therapist, and stated that the veteran was being followed for 
chronic undiffentiated-type schizophrenia with paranoid 
features.  The veteran was reported to be generally compliant 
with medication.  The VA medical personnel stated an opinion 
that the veteran's condition was at least as likely as not to 
have occurred while on active military service.  

The file was subsequently referred for expert medical opinion 
by a psychiatrist of the Veterans Health Administration 
(VHA).  The VHA reviewer submitted a report in May 2004 
listing in detail the relevant medical entries in the claims 
file, including the opinions cited hereinabove.  The reviewer 
stated three specific opinions as recorded below.  

First, the VHA reviewer stated that the record did not show 
by clear and convincing evidence that the veteran had a 
psychiatric disorder prior to military service, although the 
records do show a likely personality disorder.  

Second, the VHA reviewer stated that it was not likely that 
any acquired psychiatric disorder had its clinical onset 
during service or during the one-year presumptive period 
after service, as all evaluations, progress notes, and 
reports from May 1966 to December 1972 did not document a 
psychotic or thought disorder.  

Third, the VHA reviewer stated that it was likely the 
veteran's chronic paranoid schizophrenia was due to misuse of 
alcohol or drugs, since numerous notes documented the 
veteran's heroin use which can cause psychotic symptoms.  

In summary, the VHA reviewer stated that there was evidence 
that the veteran likely suffered from polysubstance abuse and 
personality disorder, but the veteran was not consistently 
diagnosed with schizophrenia until 1987.  Given the veteran's 
history of drug and alcohol abuse, numerous antisocial acts, 
and malingering, the diagnosis of schizophrenia was 
questionable; however, even if the veteran suffered from 
schizophrenia or another major psychiatric disorder, there 
was still no clear evidence that the veteran has a service-
connected illness.  

In reviewing the evidence, the Board finds that the veteran 
has demonstrated competent diagnosis of paranoid 
schizophrenia from multiple clinicians.  Accordingly, the 
first element of service connection (evidence of a claimed 
disability) is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the medical opinion of record regarding nexus 
is conflicting.  A VA psychiatrist and clinical psychologist 
have submitted letters stating an opinion that the veteran 
had preexisting schizophrenia that was aggravated by service, 
while two VA reviewers have concluded that the veteran did 
not have preexisting schizophrenia and that his current 
schizophrenia is not related to service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

Further, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
 
The probative value of medical evidence is based in part on 
the medical expert's personal examination of the patient.  
Guerrieri, op.cit.  Thus, the opinions in support of the 
claim may be accepted as probative evidence of current 
disability.  

However, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Also, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

In this case, both favorable statements are simple 
conclusions of nexus, without any indication of clinical 
rationale behind those opinions.  On the other hand, the 
opinions of both VA reviewers include thorough rationale for 
those opinions.  To that extent, the opinions of the VA 
reviewers are more probative.  

Similarly, factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  Both VA reviewers had 
access to the claims file (including STR and pre-service 
medical records), while the others did not.  

Accordingly, the VA reviewers had the benefit of actual 
treatment records before, during, and after military service 
showing the extensive treatment for personality disorder but 
not for psychosis, while the others did not.  

Given the importance of the veteran's actual pre-military 
symptomology to the resolution of this appeal, the Board 
finds this distinction to be important in assessing the 
probative value of the opinions.  

In that vein, the favorable opinion asserted that the veteran 
had a preexisting psychotic condition that was aggravated by 
service.  However, the Board must honor the presumption of 
soundness unless clear and unmistakable evidence shows that a 
claimed disability preexisted service; as noted, there is no 
such clear and unmistakable evidence, so the veteran in this 
case must be presumed to have been sound (except for the 
personality disorder, which as noted above is not subject to 
service connection).  To that extent, the opinion does not 
support a claim of direct service connection.  

Further, the veteran's STR show that his psychiatric 
evaluation was "normal" at the time of enlistment and at 
the time of separation; there is also no indication of 
psychiatric symptoms during service, including any notation 
thereof in the report of the Marine Corps psychiatrist who 
examined the veteran.  There would accordingly be no evidence 
of permanent worsening of the disorder during the veteran's 
brief two-month period of active duty, even if arguendo he 
were shown to have a preexisting disorder for which service 
connection could be granted.  

Finally, the Board notes that the Court has expressly 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998); 
Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri, 4 
Vet. App. at 471-73.  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence of record, to include the 
veteran's testimony and the statements submitted by his ex-
wife and his acquaintances.  

The veteran testified that he did not take psychotropic 
medications prior to service but has required such medication 
since his discharge from service.  A layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, nothing in the 
veteran's statement - even if accepted as true - shows how 
post-service need for tranquillizers could be construed as 
evidence of nexus.   

The Board notes in that regard that evidence of a present 
condition is generally not relevant to a claim for service 
connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  

Regarding the statements by the veteran's ex-wife and 
acquaintances, "[a] layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Those 
laypersons are accordingly competent to comment on the 
veteran's observed pattern of behavior before and after 
service.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu, 2 Vet. App. at 494.  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone, 8 Vet. App. at 405 (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

In this case, the Board finds the lay statements to be 
credible insofar as they describe antisocial behavior of the 
veteran following his return from active service; such 
behavior in fact is substantiated by medical records and by 
the records provided by the Maryland and Virginia departments 
of correction.  

However, the statement by the veteran's ex-wife asserting 
that the veteran returned from service a "changed man" is 
not credible because it is inconsistent with the medical 
evidence and Department of Corrections evidence showing the 
veteran to have engaged in antisocial/criminal behavior 
before and after military service.  The records accordingly 
show that the veteran's behavior on his return from service 
was thoroughly in keeping with his behavior prior to 
enlistment.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board's determination regarding lay 
credibility is not based on absence of contemporaneous 
records.  In fact, to the contrary, the Board's finding of 
credibility is based on inconsistency of the lay statements 
with the objective medical and lay evidence that is of 
record.  Buchanan accordingly does not apply.

Based on the totality of the evidence above, the Board finds 
that the criteria for service connection for an acquired 
psychiatric disorder are not met.  Accordingly, the claim 
must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this matter, the evidence preponderates against the claim 
on appeal, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


